Name: 83/451/EEC: Commission Decision of 29 August 1983 authorizing Ireland to apply intra-Community surveillance to imports of certain tyre cases originating in the German Democratic Republic, which have been put into free circulation in the Community (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-09-07

 Avis juridique important|31983D045183/451/EEC: Commission Decision of 29 August 1983 authorizing Ireland to apply intra-Community surveillance to imports of certain tyre cases originating in the German Democratic Republic, which have been put into free circulation in the Community (Only the English text is authentic) Official Journal L 247 , 07/09/1983 P. 0016 - 0017*****COMMISSION DECISION of 29 August 1983 authorizing Ireland to apply intra-Community surveillance to imports of certain tyre cases originating in the German Democratic Republic, which have been put into free circulation in the Community (Only the English text is authentic) (83/451/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas Decision 80/47/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports of certain products originating in third countries and put into free circulation in another Member State; Whereas by Decision 83/326/EEC of 28 June 1983 (2) and other relevant Decisions, the Commission authorized certain Member States to introduce intra-Community surveillance of certain imports until 30 June 1985; Whereas, on 18 July 1983, a further request was made under Article 2 of Decision 80/47/EEC by the Irish Government to the Commission of the European Communities for authorization to apply intra-Community surveillance to imports of tyre cases falling within subheading ex 40.11 B II of the Common Customs Tariff (NIMEXE code 40.11-55), originating in the German Democratic Republic and in free circulation in the other Member States; Whereas the information given by the Irish authorities in support of this application has been subjected to close examination by the Commission, in accordance with the criteria laid down by Decisions 80/47/EEC and 83/326/EEC; Whereas the Commission examined in particular whether the imports could be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC, whether information was given as regards the economic difficulties alleged, whether during the reference years set out in Decision 80/47/EEC there had been deflection of trade and whether intra-Community licence applications had been submitted; Whereas this examination has shown that there is a risk that the imports set out in the Annex hereto are worsening or prolonging the existing economic difficulties; whereas, therefore, Ireland should be authorized to make these imports subject to intra-Community surveillance until 30 June 1985, HAS ADOPTED THIS DECISION: Article 1 Ireland is authorized to introduce, until 30 June 1985 and in accordance with Decision 80/47/EEC, intra-Community surveillance of the products set out in the Annex hereto. Article 2 This Decision is addressed to Ireland. Done at Brussels, 29 August 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 175, 30. 6. 1983, p. 1. ANNEX 1.2.3.4 // // // // // CCT heading No // NIMEXE code (1983) // Description // Country of origin // // // // // ex 40.11 B II // 40.11-55 // Tyre cases, new, of the kind used on motor cars // German Democratic Republic // // // //